Citation Nr: 0308329	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-06 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an extension of a total rating for 
convalescence purposes under the provisions of 38 C.F.R. 4.30 
beyond February 28, 1997, based on VA hospitalization and 
surgery in September 1996.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel







INTRODUCTION

The veteran had active duty from May 1995 to March 1996.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in March 2001 when 
it was remanded for further development.

The Board construes the July 1998 statement from a VA 
physician as raising the issue of entitlement to a total 
compensation rating based on individual unemployability.  
Also, in view of the grant of the increased rating the Board 
requests the RO consider an extra-schedular evaluation 
pursuant to 38 C.F.R. § 3.321 (2002).  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's right knee disability is productive of severe 
disability.  

The right knee surgery performed in February 1996, did not 
require post-operative convalescence after February 28, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for a right knee 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.7, Diagnostic Code 5257 (2002).

2.  The criteria for entitlement to an extension of a 
temporary total rating based on surgical treatment 
necessitating convalescence for a right knee disability 
beyond February 28, 1997, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.30 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was discharged from the Marine Corps in March 
1996 because of a right knee disability.  The October 1995 
Medical Board for discharge noted that he injured his right 
knee in boot camp.  Medical Board report notes that an 
examination showed he had limitation of motion of extension 
from 0 to 90 degrees with pain limiting further flexion.  
There was tenderness to palpation of the patellar region.  
Patellar laxity was 4/5, and quadriceps strength was 4/5.  He 
was recommended for separation for subluxation of the right 
patella and patellofemoral syndrome of the right knee.

In August 1996 the RO granted service connection for right 
patella subluxation and right knee petallofemoral syndrome 
and assigned a 10 percent rating.

Post-service medical records from Robert Snowden, M.D., show 
that the veteran had a patellar dislocation in December 1993, 
prior to service.  After service he was seen in late August 
1996 for a complaint of a feeling of instability in the right 
knee.  He underwent a proximal patellar realignment of the 
right knee on September 3, 1996.  Later in September 1996, 
Dr. Snowden estimated that the veteran's recovery was 
expected to take 8-10 weeks.

In October 1996 the RO granted a temporary total rating based 
on convalescence effective from September 3, 1996 to November 
30, 1996. A 10 percent rating was assigned effective December 
1, 1996. 1996. 

On January 15, 1997, Dr. Snowden reported that the veteran 
had recently been in Miami looking for a job, but had trouble 
when he is on his feet for a very long time.  It was noted 
that that the veteran's knee condition had continued to 
improve, but was still symptomatic.  It was reported that 
that he walked without a limp and had full range of motion of 
the right knee.  There was still a very perceptible decrease 
in the bulk and quadriceps tone of the right thigh compared 
to the left.  The doctor indicated that the veteran had not 
made the rapid progress expected and he was to be sent to 
physical therapy.  The veteran was to be re-checked in 2 
months which would undoubtedly be his last month.  Dr. 
Snowden opined that the veteran was disabled for any job 
requiring climbing stooping, squatting or heavy lifting.  

In February 1997 the RO extended the temporary total rating 
for convalescence through February 28, 1997 and assigned a 10 
percent rating effective March 1, 1997

In June 1997 the veteran was seen at a VA outpatient clinic 
for complaints that his right knee popped out.  The 
examination showed that he was in no acute distress.  His 
right patella was very loose, but not tender.  There was no 
joint swelling.  The assessment was right patella 
instability.  He was to be referred to the surgical clinic 
for evaluation, and was to take acetaminophen.  He was seen 
again in September 1997 for the same complaints.  He was 
evaluated for a knee brace.  In November 1997 a VA doctor 
reported that the veteran and recurrent subluxation of the 
right patella with significant quadriceps atrophy.  

At the VA clinic in February 1998 it was noted that he had 3- 
4 subluxations of the patella in the last 3 months.  
Examination showed full range of motion.  The knee was 
tender.  The patella tracked laterally, and the ligaments 
were stable.  A VA doctor reported that he would be 
undergoing intensive physical therapy for the nest 3-4 
months.  

The veteran was seen for chronic recurrent patellar 
subluxation the VA orthopedic clinic in March 1998.  It was 
reported that that Tylenol was not giving him any relief.  No 
clinical findings were reported.  At the orthopedic clinic in 
May 1998 it was noted that that he continued to have patellar 
subluxations.  Examination showed right patellar 
apprehension.  There was decreased muscle tone of the 
quadriceps.  There was full range of motion of the right 
knee.  The assessment was chronic patellar subluxations.

At the VA clinic in June 1998, it was noted that he had range 
of motion of the right knee from 0 to 120 degrees.  He was to 
have aggressive quadriceps therapy and to return to the 
clinic in 2 months.  It was remarked that he was unable to 
work to his right knee disability.  

In June 1998, John T. De Jong, M.D. reported that the veteran 
had been under his care for instability of the right patella.  
Dr. De Jong reported that, based on the veteran's symptoms 
and extended treatment course, his condition represented 
moderate disability, and according to VA regulations this 
corresponded to a 20 percent disability rating.

In July 1998 the VA Chief of Orthopedics stated the veteran 
could not work because of this orthopedic condition.  The 
doctor added that the veteran would need an extension of 
convalescence from November 1997 until released from doctor's 
care.

In December 1998 the veteran was admitted at a VA Medical 
Center (VAMC) for surgical correction of his recurrent right 
patella dislocations.  The admission report noted he had had 
recurrent dislocation over three years despite previous 
realignments, and that he had not been able to attend to his 
regular duties for approximately 3 months prior to admission.  
The procedure went well and he was discharged 2 days after 
admission in stable condition.  

On a January 1999 VA examination, stability and strength 
testing were not performed due to the recent surgery.  

In March 1999 the VA Chief of Orthopedics stated the 
veteran's convalescence period would end on June 1, 1999.  

In June 1999 the RO granted a temporary total convalescence 
rating form December 9, 1998 to May 31, 1999 through February 
1999 and assigned a 10 percent rating effective June 1, 1999.  

On a July 1999 VA compensation examination, the veteran 
indicated he continued to have right knee problems.  He had a 
slight right-sided limp.  He had range of motion for the 
right knee from 0 to 130 degrees with pain on motion.  There 
was significant pain and apprehension with lateral 
subluxation of the patella.  No other instability was noted.  
X-rays of the knee showed 2 screws in the proximal tibial 
shaft.  Position and alignment of the knee were normal.  No 
arthritic changes were present.  The diagnosis was right knee 
patellofemoral syndrome with recurrent lateral patella 
subluxation, status post patella realignment times two.  The 
examiner commented that he had pain on motion which could 
further limit functional ability during flare-ups or with 
increased use.

In August 1999 the RO increased the 10 percent in effect for 
the right knee disorder to 20 percent.

On a June 2002 VA examination, the examiner reviewed the 
record and examined the veteran.  The doctor commented that 
the veteran was not disputing the 6 month convalescence 
following that ended in June 1997, but was claiming he was 
told by in November 1997 not to work and was claiming 
"convalescence" since that date.  The doctor noted that the 
veteran had returned to work after the 2nd surgery, but his 
knee remained symptoms and he continued to have episodes of 
lateral patella subluxation.  The veteran worked at a bar 
checking identifications.  The veteran reported that extended 
weight bearing and act ivies are bothersome.  He was able to 
sit and stand as needed.

On examination, it was noted that he walked with a 
satisfactory gait.  He had range of motion of the right knee 
from 0 to 145 degrees, with pain beyond 90 degrees.  There 
was felt to be some quadriceps weakness and probable 
increased fatigability as there was evidence of some mild 
atrophy of the right quadriceps.  There was some lateral 
patellar subluxation present without pain on apprehension 
noted on testing.  Otherwise the knee ligaments were stable.  
Pain certainly could further limit the functional ability 
with increased us.  He could have significant limited 
function during flare-ups or with any knee use if used 
repeatedly.  Again, X-rays of the knee showed screws 
indicating ligament repair.  No arthritic changes were 
present.  

II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The regulatory changes for 3.156(a) 
(new and material claims) and second sentence of 3.159(c) 
apply to claims filed on or after August 29, 2001 and are not 
applicable in the present case.

First, the VA informed the appellant of information and 
evidence needed to substantiate and complete a claim in the 
statement of the case, supplemental statements of the case, 
and the April 1999 Board remand.  In November 2002 
correspondence from the RO, he was informed of the pertinent 
regulations and the VCAA and what evidence the VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Secondly, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).  The record shows 
that the VA has obtained all records identified by the 
veteran.  The Medical records have been obtained, and there 
are VA examinations concerning the right knee disability.  
The Board concludes that the requirements of the VCAA have 
been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Knee impairment with recurrent subluxation or lateral 
instability is rated 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Code 5257.  This is the 
highest rating 

Diagnostic Code 5260 provides that a zero percent, or 
noncompensable, rating is warranted when flexion is limited 
to 60 degrees. A 10 percent rating is warranted when flexion 
is limited to 45 degrees; a 20 percent rating is warranted 
when flexion is limited to 30 degrees; and a 30 percent 
rating is warranted when flexion is limited to 15 degrees.

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 5 degrees, a noncompensable evaluation is for 
application. When extension is limited to 10 degrees, a 10 
percent rating is warranted; when extension is limited to 15 
degrees, a 20 percent rating is warranted; and when extension 
is limited to 20 degrees, a 30 percent rating is warranted. 
When extension is limited to 30 degrees, a 40 percent rating 
is warranted.

Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively. 38 C.F.R. § 4.71a, Plate II.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2002) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  These factors do not specifically relate to 
muscle or nerve injuries independently of each other, but 
rather, refer to overall factors, which must be considered 
when rating the veteran's joint injury.  Deluca v. Brown, 8 
Vet. App. 202 (1995).  

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40 (2002).  
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing. 38 C.F.R. § 4.45 (2002).

The evidence reflects that since his release from active duty 
the veteran has been experiencing significant problems with 
recurrent subluxation of the right patella.  The recurrent 
subluxation of the right patella has required two patellar 
realignments, most recently in December 1998. 

The most recent VA examination showed that the veteran 
continued to have e recurrent lateral patellar subluxation 
even following the two surgeries.  He also continued to have 
pain and tenderness of right patella.  Furthermore, there was 
some quadriceps atrophy and weakness and probable increased 
fatigability.  Additionally, the examiner indicated pain 
could result significant limited function during flare-ups or 
with any knee use if used repeatedly.  The Board has noted 
that there is no arthritis or significant limitation of 
motion or other ligament instability; nevertheless his 
continuing current symptoms seem to more nearly approximate a 
severe right knee condition.  After reviewing the medical 
evidence in conjunction with the Deluca case, the Board finds 
that the degree of impairment resulting from the right knee 
disorder more nearly approximates the requirement for the 
next higher evaluation.  According a 30 percent rating is 
warranted for severe disability under Diagnostic Code 5257.  
38 C.F.R. § 4.7.  

However, this same evidence does not support a rating in 
excess of 30 percent.  The recent examination showed no 
decrease in the range of motion of the right knee. 
Additionally, the recent x-rays showed no arthritis.  As such 
the Board finds that a rating in excess of 30 percent is not 
warranted.  

With respect to the claim for a temporary total disability 
rating based on the need for convalescence following the 
right knee surgery in September 1996.  In pertinent part, 
under 38 C.F.R. § 4.30, a temporary total disability rating 
will be assigned when it is established by report at hospital 
discharge that entitlement is warranted under paragraph 
(a)(1) effective the date of hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge.  A total 
rating may be assigned under 38 C.F.R. § 4.30(a) where (1) 
treatment of a service- connected disability resulted in 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  Extensions of one to 
three months, beyond the initial three months, may be made 
under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of 
one or more months up to six months beyond the initial six 
months period may be made only under 38 C.F.R. § 4.30(a) (2) 
or (3) upon the approval of the Adjudication Officer.  See 38 
C.F.R. § 4.30(b).

In this regard the veteran underwent a proximal patellar 
realignment of the right knee on September 3, 1996.  In 
January 1997 his treating physician reported that although 
the veteran was unable to work in jobs that had significant 
physical demands, he had been looking for employment.  It was 
also noted that he continued to improve, but was still 
symptomatic.  He walked without a limp and had full range of 
motion of the right knee.  His private doctor said another 
check-up in 2 months would undoubtedly be his last.  Based on 
this evidence the Board finds that convalescence from the 
September 1996 surgery was not required beyond February 28, 
1997.  After that date, the problems with his knee are 
contemplated in the assigned 30 percent shcedular rating.

The Board notes that in a July 1998 statement a VA doctor 
indicated that the veteran would require convalescence from 
November 1997.  There is no regulatory provision for a 
reinstatement of a convalescence rating after the period of 
convalescence had terminated, and as noted in the 
introduction, such a statement is construed a claim for a 
total compensation rating based on individual 
unemployability.  In any event the preponderance of the 
evidence is against the claim for an additional extension of 
a temporary total convalescence rating.  Thus, the benefit-
of-the-doubt rule does not apply, and this claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An increased initial rating of 30 percent is warranted for 
the veteran's service-connected right knee disability subject 
to the law and regulations governing monetary benefits.

Extension of a total disability rating for convalescence 
under 38 C.F.R. § 4.30 beyond February 28, 1997, for right 
knee surgery is denied.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

